UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                             DEC 1 8 2019

                                                                     '•fr.'^-^OEWFNGUlji'
INTERNATIONAL ASSOCIATION OF
SHEET METAE, AIR, RAIL &
TRANSPORTATION WORKERS,
LOCAL UNION NO. 71 et al.


                      Plaintiffs,                         DECISION AND ORDER
              V.

                                                           I:19-CV-00299 LAW
EOVEJOY METALS,INC. et al..

                      Defendants.



       This action was commenced by Plaintiffs International Association of Sheet Metal,

Air, Rail & Transportation Workers, Local Union No. 71 ("Union"); the Trustees of the

Sheet Metal Workers Local No. 71 Health and Welfare Trust Fund ("Health Fund"),

Pension Fund ("Pension Fund") and Annuity Fund ("Annuity Fund"); and Trustees of the

Sheet Metal Contractors and Local No. 71 J.A.C. Education and Training Fund

(collectively, "Plaintiffs").   Plaintiffs seek relief from defendants Lovejoy Metals, Inc.

("Lovejoy") and David Zakroczemski ("Zakroczemski") (collectively, "Defendants"),

based on an alleged failure of Lovejoy to remit contributions to these funds and to the

Union's P.A.L. Political Fund and Vacation and Holiday Account.

       After obtaining a Clerk's Entry of Default against both Defendants, Plaintiffs filed

the instant motion pursuant to Fed. R. Civ. P. 55(b)(2), seeking a defaultjudgment against

Lovejoy and Zakroczemski.(See Dkt. 7).

       "Federal Rule of Civil Procedure 55 is the basic procedure to be followed when

there is a default in the course of litigation." Vt. Teddy Bear Co. v. 1-800 Beargram Co.,
                                             - 1 -
373 F.3d 241, 246(2d Cir. 2004). "Rule 55 provides a 'two-step process' for the entry of

judgment against a party who fails to defend: first, the entry of a default, and second, the

entry ofa defaultjudgment." City ofNew York v. Mickalis Pawn Shop, LLC,645 F.3d 114,

128(2d Cir. 2011)(citation omitted).

       Plaintiffs applied for and obtained an entry of default pursuant to Rule 55(a), based

on their counsel's affirmation that both Defendants failed to answer or otherwise respond

to Plaintiffs' properly-served complaint. {See Dkt. 5-1; Dkt. 6). Plaintiffs now seek the

entry of a default judgment.

       Once a party is deemed in default, "the Court will accept as true the allegations of

the complaint that establish the defaulting [defendant's] liability." Am. Fruit & Vegetable

Co. V. Ithaca Produce, Inc., 848 F. Supp. 2d 375,377(W.D.N.Y. 2011). However,"[i]t is

within the sound discretion of the District Court whether to enter a default judgment

pursuant to Rule 55(b)(2), based on the assessment ofthe circumstances ofthe case and an

evaluation ofthe parties' credibility and good faith." Granite Music Corp. v. Ctr. St. Smoke

House, Inc., 786 F. Supp. 2d 716, 726 (W.D.N.Y. 2011). "[Pjrior to entering default

judgment, a district court is 'required to determine whether the plaintiffs allegations

establish the defendant's liability as a matter of law.'" Truck Ins. Exch. v. Paonessa, No.

18-CV-578, 2019 WL 451427, at *1 (W.D.N.Y. Feb. 5, 2019)(quoting Mickalis Pawn

Shop, 645 F.3d at 137). "Upon establishing a defendant's liability, the only remaining

question is whether the plaintiffhas provided adequate evidentiary support for the damages

sought." Granite Music Corp., 786 F. Supp. 2d at 726 (citing GreyhoundExhibitgroup,

Inc. V. E.L.U.L. Realty Corp.,973 F.2d 155, 158(2d Cir. 1992)).

                                            -2-
        The Complaint contains six causes of action. The first, third, and fourth causes of

action arc premised upon allegations of breach of contract, based on the collective

bargaining agreement in effect between Lovejoy and the Union. (See Dkt. 1 at          85-86,

103-104, 111-112). The second cause ofaction is premised on both breach of contract and

violations ofthe Employee Retirement Income Security Act of 1974("ERISA"),29 U.S.C.

§ 1001 et seq.(Id. at    94-95). Plaintiffs' fifth cause of action alleges that Zakroczemski

is a fiduciary pursuant to ERISA and seeks equitable relief in the form of an accounting,

injunctive relief, and reimbursement from Zakroczemski personally for any losses due to

his breach of fiduciary duty. (Id. at    118-119). Finally, Plaintiffs' sixth cause of action

appears to seek damages based on Lovejoy's breach of a forbearance agreement entered

into by Lovejoy, the Union, and the Pension, Annuity, and Welfare Funds. (Id. at        123-

124).

        In support oftheir motion.Plaintiffs submit only a six-page Attorney Affidavit. (See

Dkt. 7-1). Plaintiffs have not submitted a memorandum oflaw or otherwise provided any

articulation of how the allegations in Plaintiffs' Complaint establish Defendants' liability

as a matter of law, nor have Plaintiffs provided adequate evidentiary support for the

damages sought.

        For example, the Attorney Affidavit references, without exposition, two exhibits in

support of Plaintiffs' calculation of damages. The affiant goes on to assert that pertinent

totals articulated in the affidavit were calculated by an accounting firm in one instance and




                                            -3 -
by the Union's Benefit Administrator in another.' (Dkt. 7-1 at          11-12). No separate

affidavits have been submitted by the individuals who prepared these exhibits, and the

Attorney Affidavit offers virtually no discussion on the exhibits or the calculations therein.

       Likewise, the Attorney Affidavit seeks audit fees as provided for in the Collections

Policy but does not articulate the factual or legal basis for binding Defendants to the

provisions in the Collections Policy. No basis is provided for Plaintiffs' application for

attorneys' fees and costs, though citations in the Attorney Affidavit to the Complaint

suggest that this relief is also premised on the Collections Policy. Plaintiffs also request

the application ofinterest to "delinquent contributions," without explaining either the basis

for that request or how the interest sought was calculated.

       To the extent that Plaintiffs may be relying on the Forbearance Agreement to

establish liability, they have made no effort to articulate the application of that agreement

to the damages sought. Nor have Plaintiffs referenced the sixth cause of action, which

claims a breach of the Forbearance Agreement, as part of their motion.

       In addition. Plaintiffs ask thatjudgment be entered against both Defendants jointly

and severally, without explaining the legal basis for that request. In their motion. Plaintiffs

do not point to any evidence or allegation that Zakroczemski agreed to be personally liable

for Lovejoy's acts or omissions and have made no effort to establish that the fifth cause of

action, which alleges that Zakroczemski is an ERISA fiduciary, establishes personal




'      The Court assumes that references in the Attorney Affidavit to the amounts reflected
in paragraph 7 {see Dkt. 7-1 at   10-13) are in error and that the affiant intended to refer
to the amounts referenced in paragraph 8.
                                             -4-
liability for damages arising under all of the first four eauses of aetion. As noted above,

only one of those causes of aetion expressly references ERISA.

      Plaintiffs' motion makes no attempt to establish Defendants' liability as a matter of

law and does not provide adequate evidentiary support for the damages sought. For the

foregoing reasons, Plaintiffs' motion for default judgment (Dkt. 7) is denied without

prejudice.

      Plaintiffs are reminded of their responsibility to prosecute this matter pursuant to

Local Rule 41(b). Should Plaintiffs choose to again move for a defaultjudgment. Plaintiffs

are encouraged to submit a memorandum articulating the factual and legal bases for all

aspects of the judgment and to articulate and fully support the damages sought.

       SO ORDERED.




                                                                 I. WOLFORD
                                                        States District Judge
Dated:        December 18, 2019
              Rochester, New York




                                            5-
